Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS AGREEMENT is entered into as of the 30th day of June, 2014, this
“Agreement”), by NICHOLAS FINANCIAL, INC., a British Columbia, Canada
corporation (the “Company”), and KEVIN D. BATES (the “Employee”).

W I T N E S S E T H:

WHEREAS, effective June 1, 2014, the Employee was appointed Senior Vice
President-Branch Operations of the Company;

WHEREAS, the Company desires to assure itself of the Employee’s continued
employment in an Employee capacity;

WHEREAS, the Company recognizes that circumstances may arise in which a change
in control of the Company occurs, through acquisition or otherwise, thereby
causing uncertainty about the Employee’s future employment with the Company
without regard to the Employee’s competence or past contributions, which
uncertainty may result in the loss of valuable services of the Employee to the
detriment of the Company and its shareholders, and the Company and the Employee
wish to provide reasonable security to the Employee against changes in the
Employee’s relationship with the Company in the event of any such change in
control;

WHEREAS, the Company and the Employee desire that any proposal for a change in
control or acquisition of the Company will be considered by the Employee
objectively and with reference only to the best interests of the Company and its
shareholders;

WHEREAS, the Employee will be in a better position to consider the Company’s
best interests if the Employee is afforded reasonable security, as provided in
this Agreement, against altered conditions of employment which could result from
any such change in control or acquisition; and

WHEREAS, the Employee desires to continue to be employed by the Company on the
terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties contained herein, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto covenant and
agree as follows:

1. EMPLOYMENT AND DUTIES. Subject to the terms and conditions of this Agreement,
the Company agrees to employ the Employee, and the Employee hereby agrees to
serve the Company, as Senior Vice President – Branch Operations. The Employee
shall report directly to the Company’s President and Chief Executive Officer and
shall render to the Company such management and policy-making services of the
type customarily performed by persons serving in similar capacities with other
employers that are similar to the Company, together with such other duties with
which he is charged by the Company’s Articles or Notice of Articles (or any



--------------------------------------------------------------------------------

similar governance instruments) and subject to the overall direction and control
of the Company’s Board of Directors. The Employee accepts such employment and
agrees to devote his best efforts and substantially all of his business time,
skill, labor and attention to the performance of such duties. The Employee
agrees not to engage in or be concerned with any other commercial duties or
pursuits during the Term (as hereinafter defined) of this Agreement; provided,
however, that the Employee may be involved in a passive capacity in a
non-competitive business subject to the prior written approval of the Company’s
Board of Directors. Furthermore, the Employee shall assume and competently
perform such reasonable responsibilities and duties as may be assigned to him
from time to time by the Chairman of the Board or the President and Chief
Executive Officer of the Company. To the extent that the Company shall have any
parent, subsidiary, affiliated corporations, partnerships, or joint venture
(collectively “Related Entities”), the Employee shall perform such duties to
promote these entities and their respective interests to the same extent as the
interests of the Company without additional compensation. At all times, Employee
agrees that he has read and will abide by, and prospectively will read and abide
by, any employee handbook, policy, or practice that the Company or Related
Entities has or hereafter adopts with respect to its employees generally.

2. TERM. The employment of the Employee under this Agreement commences on the
date hereof and will continue through and including the close of business on the
1st anniversary of the date hereof (the “Initial Term”), unless earlier
terminated pursuant to the terms of this Agreement. After the end of the Initial
Term, this Agreement shall continue to renew automatically on the anniversary of
the last day of the Initial Term for successive 1-year terms (the Initial Term,
as well as any such renewal(s) thereof, shall be referred to herein as the
“Term”) unless the Company provides to the Employee, at least sixty (60) days
prior to the expiration of any renewal Term, written notification that it
intends not to renew this Agreement; and, provided, further, that this Agreement
may be terminated in accordance with Section 5 hereof (with the exception of the
obligations of the parties hereunder that shall survive any such termination).

3. COMPENSATION.

(a) Annual Base Salary and Bonus. As compensation for his services under this
Agreement, the Employee shall receive, and the Company shall pay, an annual base
salary of such amount as shall be determined by the Compensation Committee of
the Company’s Board of Directors (or other committee performing similar
functions), but not less than $225,000 (U.S.). Such annual base salary shall be
payable in equal installments in accordance with the policy then prevailing for
the Company’s Employees. In addition to such annual base salary, the Employee
shall be entitled, during the Term, to an annual performance bonus as determined
by the Compensation Committee of the Board of Directors (or other committee
performing similar functions), and to participate in and receive payments from
all other bonus and other incentive compensation plans as may be adopted by the
Company as are made available to other Employees of the Company.

(b) Payments. All amounts paid pursuant to this Agreement shall be subject to
withholding or deduction by reason of the Federal Insurance Contribution Act,
Federal income tax, state and local income tax, if any, and comparable laws and
regulations.

(c) Other Benefits. The Employee shall be reimbursed by the Company for all
reasonable and customary travel and other business expenses incurred by him in
the performance of his duties hereunder in accordance with the Company’s
standard policy regarding expense verification practices. The Employee shall be
entitled to that number of weeks paid vacation per year that is available to
other Employees of the Company, and shall be eligible to participate in such
pension, life insurance, health insurance, disability insurance and other
employee benefits plans, if any, which the Company may from time to time make
available to its Employees generally.

 

-2-



--------------------------------------------------------------------------------

4. NONCOMPETITION AND NON-DISCLOSURE REQUIREMENTS.

(a) Employee acknowledges that his services are of a special, unique,
extraordinary and intellectual character, and his position with the Company
places him in a position of confidence and trust with customers, suppliers and
employees of the Company and other Related Entities. The Employee further
acknowledges that the rendering of services under this Agreement necessarily
requires the disclosure to him of confidential information (as defined below) of
the Company and/or Related Entities. The Employee and the Company agree that
both prior to and during his course of employment with the Company, the Employee
had, has and will continue to develop personal relationships with the Company’s
financiers, customers, suppliers and employees, and that the Employee holds a
position of substantial trust and confidence. As a consequence, the Employee
agrees that it is reasonable and necessary for the protection of goodwill and
legitimate business interests of the Company and Related Entities that the
Employee make the covenants contained herein, that the covenants are a material
inducement for the Company to employ the Employee and to enter into this
Agreement, and that the covenants are given as an integral part of and incident
to this Agreement.

(b) The Employee covenants and agrees that during his employment by the Company
(whether during the Term hereof or otherwise), and thereafter for a period of
two (2) years following the termination of the Employee’s employment with the
Company, he will not:

(i) directly or indirectly engage in, continue in or carry on the business of
the Company or any Related Entity, or any business substantially similar
thereto, including owning or controlling any financial interest in, any
corporation, partnership, firm or other form of business organization which
competes with or is engaged in or carries on any aspect of such business or any
business substantially similar thereto;

(ii) directly or indirectly, assist, promote or encourage any employees or
clients, or potential employees or clients, of the Company or Related Entities
to terminate or discontinue their relationship in order to pursue opportunities
or employment with any competitor of the Company or Related Entities;

(iii) consult with, advise or assist in any way, whether or not for
consideration, any corporation, partnership, firm or other business organization
which is now, becomes or may become a competitor of the Company or any Related
Entity in any aspect of their respective businesses during the Employee’s
employment with the Company, including, but not limited to: advertising or

 

-3-



--------------------------------------------------------------------------------

otherwise endorsing the products of any such competitor; soliciting customers or
otherwise serving as an intermediary for any such competitor; or loaning money
or rendering any other form of financial assistance to or engaging in any form
of business transaction whether or not on an arms’ length basis with any such
competitor; or

(iv) engage in any practice the purpose of which is to evade the provisions of
this Agreement or to commit any act which is detrimental to the successful
continuation of, or which adversely affects, the business or the Company;
provided, however, that the foregoing shall not preclude the Employee’s
ownership of not more than 5% of the equity securities of a corporation which
has such securities registered under Section 12 of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”).

(c) The Employee acknowledges that the inventions, innovations, software, trade
secrets, business plans, financial strategies, finances, and all other
confidential or proprietary information with respect to the business and
operations of the Company and Related Entities are valuable, special and unique
assets of the Company. The Employee agrees not to, at any time during or after
the Term of this Agreement, disclose, directly or indirectly, to any person or
entity, or use or authorize or propose to authorize any person or entity to use
any confidential or proprietary information with respect to the Company or
Related Entities without the prior written consent of the Company including,
without limitation, information as to the financial condition, results of
operations, identities of clients or prospective clients, products under
development, acquisition strategies or acquisitions under consideration, pricing
or cost information, marketing strategies or any other information relating to
the Company or any of the Related Entities which could be reasonably regarded as
confidential. However, this does not include information which is or shall
become generally available to the public other than as a result of disclosure by
the Company or Related Entities or any of their agents, affiliates or
representatives or a person to whom any of them has provided such information.

(d) The Employee agrees that the geographic scope of this covenant not to
compete shall extend to (i) the states of Alabama, Florida, Georgia, Illinois,
Indiana, Kansas, Kentucky, Maryland, Michigan, Missouri, North Carolina, Ohio,
South Carolina, Tennessee and Virginia, which constitute the geographic area in
which the Company has operated its business at some time during the two years
preceding the date of this Agreement; or (ii) such broader geographic area where
the Company conducts business at any time during the Term of this Agreement.

(e) In the event of any breach of this covenant not to compete, the Employee
recognizes that the remedies at law will be inadequate and that in addition to
any relief at law which may be available to the Company for such violation or
breach and regardless of any other provision contained in this Agreement, the
Company shall be entitled to equitable remedies (including an injunction) and
such other relief as a court may grant after considering the intent of this
Section 4.

(f) In the event a court of competent jurisdiction determines that the
provisions of this covenant not to compete are excessively broad as to duration,
geographic scope, prohibited activities or otherwise, the parties agree that
this covenant shall be reduced or curtailed to the extent necessary to render it
enforceable.

 

-4-



--------------------------------------------------------------------------------

5. TERMINATION.

(a) Death. The Employee’s employment hereunder shall terminate upon his death.

(b) Disability. If, during the Term, the Employee becomes physically or mentally
disabled in accordance with the terms and conditions of any disability insurance
policy covering the Employee or, if due to such physical or mental disability,
the Employee becomes unable for a period of more than one hundred eighty
(180) consecutive days to perform his duties hereunder on substantially a
full-time basis as determined by the Company in its sole reasonable discretion,
the Company may, at its option, terminate the Employee’s employment hereunder
upon not less than thirty (30) days’ written notice of termination.

(c) Cause. The Company may terminate this Agreement at any time with Cause. As
used in this Agreement, “Cause” shall mean the following: (1) a material
violation of the Employer’s policies or practices which reasonably justifies
termination; (2) conviction of a felony, as evidenced by a binding and final
judgment, order or decree of a court of competent jurisdiction; (3) the
commission by the Employee of any act which would reasonably be expected to
materially injure the reputation, business, or business relationships of the
Company or Related Entities; or (4) any material breach by Employee of this
Agreement. The Company may terminate this Agreement with Cause as defined in
clauses (1) and (4) above upon fifteen (15) business days’ prior written notice
(the “Cause Notification Period”) to Employee, but such termination shall only
become effective in the event of Employee’s failure to cure the applicable
breach or violation, to the reasonable satisfaction of Company, prior to the end
of the Cause Notification Period. The Company may terminate this Agreement
without notice at any time with Cause as defined in clause (2) or (3) above. In
the event of a termination with Cause, the Company shall be relieved of all its
obligations to the Employee provided for by this Agreement, and all payments to
the Employees hereunder shall immediately cease and terminate. For the avoidance
of doubt, the Company also may terminate the Employee’s employment hereunder at
any time without Cause by written notice; provided, however, that the Company
shall owe the Employee the Severance Payment (as defined below) following a
termination of the Employee’s employment by the Company other than for Cause.

(d) Involuntary Termination by Employee. The Employee may terminate his
employment hereunder upon (i) a good faith determination by the Employee that
there has been a material breach of the Agreement by the Company, (ii) a
material adverse change in the Employee’s working conditions or status, (iii) a
significant relocation of the Employee’s principal office, or (iv) upon or
within the two-year period following a Change of Control (as defined in Appendix
A hereto), a good faith determination by the Employee that there has been any of
the following: a breach of the Agreement by the Company, any adverse change in
the Employee’s working conditions, status, authority, duties, responsibilities
(including but not limited to a requirement that the Employee report to a
corporate officer instead of reporting directly to the board of directors) or
any requirement that the Employee relocate his principal office to a location
that is more than ten (10) miles from the location of the Employee’s principal

 

-5-



--------------------------------------------------------------------------------

office immediately prior to the Change of Control (any one of the preceding
constituting “Good Reason”), by delivering written notice of termination to the
Company indicating in reasonable detail the facts and circumstances alleged to
provide a basis for such termination and shall cease performing the Employee’s
duties hereunder on the date which is ten (10) days after delivery of the
notice, which date shall also be the date of termination of the Employee’s
employment.

(e) Voluntary Termination by Employee. The Employee agrees to provide the
Company with at least twenty (20) business days’ (“Termination Notice Period”)
prior written notice of his intent to terminate employment voluntarily. Failure
to provide such notice terminates the Employee’s entitlement to payment of
accrued, unused benefits, such as vacation. However, the Company reserves the
right to terminate the Employee before the end of the Termination Notice Period,
provided that the Company pays the Employee the salary that he would have
received from the date of the last payroll payment to the end of the Termination
Notice Period. Such salary shall be paid in accordance with the Company’s normal
payroll procedures applicable to base salary. During the Termination Notice
Period, the Employee agrees to make a good faith effort to perform the duties
described hereunder. If, during the Term, the Employee voluntarily terminates
his employment with the Company, the Company’s obligations, including payment
obligations, under this Agreement shall cease, except that the Company shall pay
the Employee the amount of base salary that he would have received from the date
of the last payroll payment to the end of the Termination Notice Period in
accordance with the Company’s normal payroll procedures applicable to base
salary.

(f) Severance Payment. In the event of a termination of the Employee’s
employment (i) by the Company other than for Cause or (ii) by the Employee in a
manner which satisfies Section 5(d), the Company shall pay the Employee (subject
to the provisions of Section 6 of this Agreement) a one-time, lump-sum severance
payment equal to TWO (2) times the sum of (A) the Employee’s annual base salary
in effect at the time of such termination and (B) the Employee’s average annual
bonus for the TWO (2) full calendar years immediately preceding such termination
(“Severance Payment”). The Severance Payment shall be paid to the Employee in
cash equivalent on the first day of the seventh (7th) month following the month
in which the termination of the Employee’s employment occurs, without interest
thereon; provided, however, that if, on the date of termination of the
Employee’s employment, the Employee is not a “specified employee” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), then the Severance Payment shall be paid to the Employee in cash
equivalent on the date that is sixty (60) days after the date of termination of
the Employee’s employment.

(g) Benefits. The following shall apply upon termination of the Employee’s
employment: Notwithstanding anything to the contrary herein contained, the
Employee shall receive all compensation and other benefits to which he was
entitled under this Agreement or otherwise as an employee of the Company through
the termination date, including payments of base salary accrued hereunder
through the calendar month in which such termination occurs.

6. TAX PROVISIONS.

(a) Limitation on Parachute Payments. Notwithstanding any other provision of
this Agreement, if any portion of the Severance Payment or any other payment
under this

 

-6-



--------------------------------------------------------------------------------

Agreement, or payments to or for the benefit of the Employee under any other
agreement or plan (collectively, the “Change of Control Benefits”), would
constitute an “excess parachute payment,” then the Change of Control Benefits to
be made to the Employee shall be reduced such that the value of the aggregate
Change of Control Benefits that the Employee is entitled to receive shall be One
Dollar ($1) less than the maximum amount which the Employee may receive without
becoming subject to the tax imposed by Section 4999 of the Code (or any
successor provision) or which the Company may pay without loss of deduction
under Section 280G(a) of the Code (or any successor provision); provided that
the foregoing reduction in the amount of Change of Control Benefits shall not
apply if the after-tax value to the Employee of the Change of Control Benefits
prior to reduction in accordance herewith is greater than the after-tax value to
the Employee if the Change of Control Benefits are reduced in accordance
herewith. For purposes of this Agreement, the terms “excess parachute payment”
and “parachute payments” shall have the meanings assigned to them in Code
Section 280G, and such “parachute payments” shall be valued as provided therein.

(b) Opinion. For purposes of this Section, within thirty (30) days after notice
by one party to the other of its belief that there is a payment or benefit due
the Employee that will result in an excess parachute payment as defined in
Section 280G of the Code or any successor provision thereto, the Employee and
the Company shall obtain, at the Company’s expense, the opinion (which need not
be unqualified) of nationally recognized tax counsel (“Tax Counsel”) selected by
the Company’s independent auditors and acceptable to the Employee, which sets
forth (A) the “base amount” within the meaning of Section 280G; (B) the
aggregate present value of the payments in the nature of compensation to the
Employee as prescribed in Section 280G(b)(2)(A) (ii); (C) the amount and present
value of any “excess parachute payment” within the meaning of Section 280G(b)(1)
without regard to the limitations of this Section 6; (D) the after-tax value of
the Change of Control Benefits if the reduction in Change of Control Benefits
contemplated under this Section 6 did not apply; and (E) the after-tax value of
the Change of Control Benefits taking into account the reduction in Change of
Control Benefits contemplated under this Section 6. For purposes of determining
the after-tax value of the Change of Control Benefits, the Employee shall be
deemed to pay federal income taxes and employment taxes at the highest marginal
rate of federal income and employment taxation in the calendar year in which the
payment is to be made and state and local income taxes at the highest marginal
rates of taxation in the state and locality of the Employee’s domicile for
income tax purposes on the date the payment is to be made, net of the maximum
reduction in federal income taxes that may be obtained from deduction of such
state and local taxes.

In the event that a reduction is to be made under this Section 6, the Change of
Control Benefits shall be reduced or eliminated by applying the following
principles, in order: (i) the payment or benefit with the higher ratio of the
parachute payment value to present economic value (determined using reasonable
actuarial assumptions) shall be reduced or eliminated before a payment or
benefit with a lower ratio; (ii) the payment or benefit with the later possible
payment date shall be reduced or eliminated before a payment or benefit with an
earlier payment date; and (iii) cash payments shall be reduced prior to non-cash
benefits; provided, however, that if the foregoing order of reduction or
elimination would violate Section 409A of the Code, then the reduction shall be
made pro rata among the payments or benefits included in the Change of Control
Benefits (on the basis of the relative present value of the parachute payments).
For purposes of this Agreement, the value of any noncash benefits or any
deferred payment or

 

-7-



--------------------------------------------------------------------------------

benefit, and all present economic values, shall be determined by the Company’s
independent auditors in accordance with the principles of Sections 280G, which
determination shall be evidenced in a certificate of such auditors addressed to
the Company and the Employee. Such opinion shall be dated as of the date of
termination of the Employee’s employment and addressed to the Company and the
Employee and shall be binding upon the Company and the Employee.

The provisions of this Section 6(b), including the calculations, notices and
opinions provided for herein shall be based upon the conclusive presumption that
the compensation earned by the Employee pursuant to the Company’s compensation
programs prior to a change of control is reasonable; provided, however, that in
the event such Tax Counsel so requests in connection with the opinion required
by this Section 6(b), the Company shall obtain at its expense, and Tax Counsel
may rely on in providing the opinion, the advice of a firm of recognized
Employee compensation consultants as to the reasonableness of any item of
compensation to be received by the Employee.

(c) Effect of Change in Law. In the event that the provisions of Sections 280G
and 4999 of the Code (or any successor provisions) are repealed, this Section 6
shall cease to be effective on the effective date of such repeal. The parties to
this Agreement recognize that final regulations promulgated under Section 280G
of the Code may affect the amounts that may be paid under this Agreement and
agree that, upon issuance of such final regulations, this Agreement may be
modified as the parties hereto may in good faith deem necessary in light of the
provisions of such regulations to achieve the purposes of this Agreement, and
that consent to such modification shall not be unreasonably withheld.

7. SUCCESSORS.

(a) If the Company sells, assigns or transfers all or substantially all of its
business and assets to any Person (as defined in Appendix A hereto) or if the
Company merges into or consolidates or otherwise combines (where the Company
does not survive such combination) with any Person (any such event, a “Sale of
Business”), then the Company shall assign all of its right, title and interest
in this Agreement as of the date of such event to such Person, and the Company
shall cause such Person, by written agreement in form and substance reasonably
satisfactory to the Employee, to expressly assume and agree to perform from and
after the date of such assignment all of the terms, conditions and provisions
imposed by this Agreement upon the Company. Failure of the Company to obtain
such agreement prior to the effective date of such Sale of Business shall be a
material breach of this Agreement. In case of such assignment by the Company and
of assumption and agreement by such Person, as used in this Agreement, “Company”
shall thereafter mean such Person which executes and delivers the agreement
provided for in this Section 7 or which otherwise becomes bound by all the terms
and provisions of this Agreement by operation of law, and this Agreement shall
inure to the benefit of, and be enforceable by, such Person. The Employee shall,
in the Employee’s discretion, be entitled to proceed against any or all of such
Persons, any Person which theretofore was such a successor to the Company (as
defined in the first paragraph of this Agreement) and the Company (as so
defined) in any action to enforce any rights of the Employee hereunder. Except
as provided in this Subsection, this Agreement shall not be assignable by the
Company. This Agreement shall not be terminated by the voluntary or involuntary
dissolution of the Company.

(b) This Agreement and all rights of the Employee shall inure to the benefit of
and be enforceable by the Employee’s personal or legal representatives,
executors, administrators, heirs and beneficiaries. All amounts payable to the
Employee under Sections 3, 5, and 7 of this Agreement if the Employee had lived
shall be paid, in the event of the Employee’s death, to the Employee’s estate,
heirs and representatives; provided, however, that the foregoing shall not be
construed to modify any terms of any benefit plan of the Company, as such terms
are in effect on the date of the Employee’s death, that expressly govern
benefits under such plan in the event of the Employee’s death.

 

-8-



--------------------------------------------------------------------------------

8. SEVERABILITY. The provisions of this Agreement shall be regarded as
divisible, and the parties agree that if any of said provisions or any part
hereof shall under any circumstances be deemed or declared invalid, inoperative
or unenforceable, then the validity and enforceability of the remainder of such
provisions or parts hereof and the applicability thereof shall not be affected
thereby.

9. AMENDMENT. This Agreement (as hereby amended and restated) may not be further
amended or modified at any time except by written instrument executed by the
Company and the Employee.

10. WITHHOLDING. The Company shall be entitled to withhold from amounts to be
paid to the Employee hereunder any federal, state or local withholding or other
taxes or charges which it is from time to time required to withhold; provided,
that the amount so withheld shall not exceed the minimum amount required to be
withheld by law (unless the Employee has otherwise indicated in writing). The
Company shall be entitled to rely on an opinion of nationally recognized tax
counsel if any question as to the amount or requirement of any such withholding
shall arise.

11. NOTICE. For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when actually received, whether hand-delivered, sent by telecopier,
facsimile transmission or other electronic means of transmitting written
documents (as long as receipt is acknowledged) or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Employee, to:

Kevin D. Bates

[Address]

[City, State Zip]

[Phone Number]

If to the Company, to:

Nicholas Financial, Inc.

2454 McMullen Booth Road

Building C

Clearwater, Florida 33759

Attn: President

 

-9-



--------------------------------------------------------------------------------

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that a notice of change of address shall
be effective only upon receipt.

12. NO WAIVER; ENTIRE AGREEMENT. No waiver by any party hereto of any breach of
this Agreement by any other party hereto shall be deemed a waiver of any similar
or dissimilar term or condition at the same or at any prior or subsequent time.
This Agreement and any equity award agreements between the Company and the
Employee constitute the entire agreement between the parties hereto with respect
to the Employee’s employment by the Company and there are no agreements or
representations, oral or otherwise, expressed or implied, with respect to or
related to the employment of the Employee which are not set forth in this
Agreement or such equity award agreements.

13. NO ASSIGNMENT. Except as expressly set forth herein, no party shall assign
any of his or its rights under this Agreement without the prior written consent
of the other party and any attempted assignment without such prior written
consent shall be null and void and without legal effect.

14. COUNTERPARTS; FACSIMILE SIGNATURES. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
effective upon the execution and delivery by any party hereto of facsimile
copies of signature pages hereto duly executed by such party; provided, however,
that any party delivering a facsimile signature page covenants and agrees to
deliver promptly after the date hereof two (2) original copies to the other
party hereto.

15. GOVERNING LAW.

(a) The validity, interpretation, construction and performance of this Agreement
shall be governed by the internal laws of the State of Florida, except that
Section 15(b) shall be construed in accordance with the Federal Arbitration Act
if arbitration is chosen by the Employee as the method of dispute resolution.

(b) Any dispute arising out of this Agreement shall, at the Employee’s election,
be determined by either (i) arbitration under the rules of the American
Arbitration Association then in effect (but subject to any evidentiary standards
set forth in this Agreement), in which both parties shall be bound by the
arbitration award, or (ii) by litigation. Whether the dispute is to be settled
by arbitration or litigation, the venue for the arbitration or litigation shall
be Tampa, Florida. The parties consent to personal jurisdiction in each trial
court in the selected venue having subject matter jurisdiction notwithstanding
their residence or situs, and each party irrevocably consents to service of
process in the manner provided hereunder for the giving of notices.

16. CERTAIN RULES OF CONSTRUCTION; CODE SECTION 409A.

(a) No party shall be considered as being responsible for the drafting of this
Agreement for the purpose of applying any rule construing ambiguities against
the drafter or otherwise. No draft of this Agreement shall be taken into account
in construing this Agreement. Any provision of this Agreement which requires an
agreement in writing shall be deemed to require that the writing in question be
signed by the Employee and an authorized representative of the Company.

 

-10-



--------------------------------------------------------------------------------

(b) The Company and the Employee intend the terms of this Agreement to be in
compliance with Section 409A of the Code and the regulations promulgated
thereunder. To the maximum extent permissible, any ambiguous terms of this
Agreement shall be interpreted in a manner that avoids a violation of
Section 409A of the Code. The phrase “termination of the Employee’s employment”
and similar phrases in this Agreement shall mean the Employee’s “separation from
service” as defined in Section 409A of the Code. The Company does not guarantee
the tax treatment or tax consequences associated with any payment or benefit,
including but not limited to consequences related to Section 409A of the Code.

(c) If, after the date of a Change of Control of the Company, any payment amount
or the value of any benefit under this Agreement is required to be included in
the Employee’s income prior to the date such amount is actually paid or the
benefit provided as a result of the failure of this Agreement (or any other
arrangement that is required to be aggregated with this Agreement under Code
Section 409A) to comply with Code Section 409A, then the Employee shall receive
a distribution, in a lump sum, within 90 days after the date it is finally
determined that the Agreement (or such other arrangement that is required to be
aggregated with this Agreement) fails to meet the requirements of Section 409A
of the Code; such distribution shall equal the lesser of (i) the amount required
to be included in the Employee’s income as a result of such failure and (ii) the
benefits otherwise due hereunder, and shall in any event reduce the amount of
payments or benefits otherwise due hereunder.

17. HEADINGS. The headings herein contained are for reference only and shall not
affect the meaning or interpretation of any provision of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

NICHOLAS FINANCIAL, INC. By:  

/s/ Ralph T. Finkenbrink

  Ralph T. Finkenbrink,   President and Chief Executive Officer EMPLOYEE:

/s/ Kevin D. Bates

Printed Name: Kevin D. Bates

 

-11-



--------------------------------------------------------------------------------

APPENDIX A

For purposes of this Agreement, a Change of Control shall be deemed to have
occurred if the event set forth in any one of the following paragraphs shall
have occurred:

(a) any person or entity, or group thereof acting in concert (a “Person”) (other
than (A) the Company or any of its subsidiaries, (B) a trustee or other
fiduciary holding securities under any employee benefit plan of the Company or
any of its subsidiaries, (C) an underwriter temporarily holding securities
pursuant to an offering of such securities or (D) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock in the Company), being or becoming the
“beneficial owner” (as such term is defined in Securities and Exchange
Commission (“SEC”) Rule 13d-3 under the Exchange Act) of securities of the
Company which, together with securities previously owned, confer upon such
person, entity or group the combined voting power, on any matters brought to a
vote of shareholders, of twenty percent (20%) or more of the then outstanding
shares of voting securities of the Company; or

(b) the sale, assignment or transfer of assets of the Company or any subsidiary
or subsidiaries, in a transaction or series of transactions, if the aggregate
consideration received or to be received by the Company or any such subsidiary
in connection with such sale, assignment or transfer is greater than fifty
percent (50%) of the book value, determined by the Company in accordance with
generally accepted accounting principles, of the Company’s assets determined on
a consolidated basis immediately before such transaction or the first of such
transactions; or

(c) the merger, consolidation, share exchange or reorganization of the Company
(or one or more direct or indirect subsidiaries of the Company) as a result of
which the holders of all of the shares of capital stock of the Company as a
group would receive less than fifty percent (50%) of the combined voting power
of the voting securities of the Company or such surviving or resulting entity or
any parent thereof immediately after such merger, consolidation, share exchange
or reorganization; or

(d) the adoption of a plan of complete liquidation or the approval of the
dissolution of the Company; or

(e) a determination by the Board of Directors of the Company, in view of the
then current circumstances or impending events, that a Change of Control of the
Company has occurred or is imminent, which determination shall be made for the
specific purpose of triggering the operative provisions of this Agreement.

 

A-1